DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the Request for Continued Examination (RCE) filed 3/22/22.  Claims 1-3 and 5-8 have been amended.  Claims 1-8 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/22 has been entered.

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-4 are directed to a method (i.e., a process) and claims 5-8 are directed to an apparatus (i.e., a machine).  Accordingly, claims 1-8 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
1. A processor-implemented method of managing health of a user, the method, performed by one or more processors of a health care apparatus, comprising: 
recognizing, by the one or more processors, the user from image data and voice data of the user being acquired by plural sensors of the health care apparatus; 
determining, by the one or more processors, whether to start a diagnosis process for the recognized user in response to a diagnosis being requested by the recognized user; 
loading, by the one or more processors, history information accumulated for the recognized user from a storage unit of the health care apparatus in response to the diagnosis process being determined to start; 
for performing the diagnosis process, determining, by the one or more processors, a respective change in the image data and the voice data of the recognized user by comparing the history information, with the image data and the voice data; and 
determining, by the one or more processors, whether there is an abnormality by comparing the image data, the voice data, and conversational information with previous image data existing in the history information, previous voice data existing in the history information, and the underlying medical condition information, respectively;
estimating, by the one or more processors, a period required for regeneration associated with the abnormality to a normal condition; and
providing, by the one or more processors, reference information, including the estimated period, to the recognized user or performing a corresponding action depending on a diagnosis result, including recommending one or more of health care information selected from a group of information on diet, skincare, makeup, clothing, exercise, and posture suitable for the recognized user and determined based on personal information of the recognized user and external information using a result of the determining the respective change;
wherein, in response to the diagnosis being not requested by the recognized user, the method includes automatically acquiring, by the one or more processors, the image data and voice data of the user, and updating, by the one or more processors, the history information by adding the image data and the voice data of the user without performing the diagnosis process.

The Examiner submits that the foregoing underlined limitations constitute “a mental process” because recognizing a user, determining whether to start a diagnosis process for the user, determining a change by comparing information, determining whether there is an abnormality, estimating a period required for regeneration, and providing information/recommendation, amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  
Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
The limitations of claim 1 and similar independent claim 5, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting an apparatus, one or more processors, sensors, storage unit, memory, and camera to perform the limitations, nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the apparatus, one or more processors, sensors, storage unit, memory, camera, and processor are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of determining, estimating, loading information, acquiring data, analyzing information, updating information, and providing information) such that it amounts no more than mere instructions to apply the exception using generic computer components. The claims also recite the additional limitations of capturing image information/data and acquiring voice information/data of the user via sensors/camera. Such steps would be routinely used by those of ordinary skill in the art and are well-understood, routine and conventional activities specified at a high level of generality. It is mere data gathering in conjunction with the abstract idea and therefore adds insignificant extrasolution activity to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Their collective functions merely provide conventional computer implementation. 
Claims 2-4 and 6-8 are ultimately dependent from Claim(s) 1 and 5 and include all the limitations of Claim(s) 1 and 5. Therefore, claim(s) 2-4 and 6-8 recite the same abstract idea. Claims 2-4 and 6-8 describe further limitations regarding determining changes, updating information, acquiring information, loading information, making an appointment, and comparing information. These are all just further describing the abstract idea recited in claims 1 and 5, without adding significantly more.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations directed to loading information from a storage unit, acquiring image data and voice data, and updating the history information, all of which the Examiner submits merely add insignificant extra-solution activity to the abstract idea or are claimed in a merely generic manner (e.g., at a high level of generality), the Examiner further submits that such steps are not unconventional as they merely consist of Electronic recordkeeping and Storing and retrieving information in memory.  See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-8 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5 recite the limitation "wherein, in response to the diagnosis being not requested…" in the last step of the claims.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4 and 6-8 incorporate the deficiencies of claims 1 and 5, through dependency, and are therefore also rejected.

Claim Objections
Claims 2 and 4 are objected to because of the following informalities:  change “previous image data” to “the previous image data“ and “previous voice data” to “the previous voice data “.  Appropriate correction is required.
Claims 4 and 8 are objected to because of the following informalities:  change “underlying medical condition information…” to “the underlying medical condition information...”  Appropriate correction is required.
Claims 6 and 8 are objected to because of the following informalities:  change “previous image information” to “the previous image data“ and “previous voice information” to “the previous voice data.”  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madan et al. (US 2015/0370994 A1) in view of LaLonde (US 2013/0218582 A1), in view of Parkinson (US 2017/0323066 A1), and further in view of Pereira et al. (US 2015/0018664 A1).
(A) Referring to claim 1, Madan discloses a processor-implemented method of managing health of a user, the method, performed by one or more processors of a health care apparatus, comprising (abstract and para. 13 of Madan): 
loading, by the one or more processors, history information accumulated for the recognized user from a storage unit of the health care apparatus in response to the diagnosis process being determined to start (Fig. 6, para. 70, 71, 50-52, and 46 of Madan;  note the historical data from the patient and that the system 200 is preferably configured to facilitate reception and processing of a combination of active data (e.g., survey responses) and passive data (e.g., unobtrusively collected communication behavior data, mobility data, etc.), but can additionally or alternatively be configured to receive and/or process any other suitable type of data.); 
for performing the diagnosis process, determining, by the one or more processors, a respective change in the image data and the voice data of the recognized user by comparing the history information, with the image data and the voice data; determining, by the one or more processors, whether there is an abnormality by comparing the image data, the voice data, and conversational information with previous image data existing in the history information, previous voice data existing in the history information, and the underlying medical condition information, respectively; and providing, by the one or more processors, reference information to the recognized user or performing a corresponding action depending on a diagnosis result (Fig. 1 and para. 19 & 40 of Madan; processing of audio data from the patient can be used to aspects of the voice and/or mood of a patient, in order generate feature vectors, incorporating voice-related parameters (e.g., pitch, volume, speed of speech, modulation of speech, differences in voice-related parameters for different contacts, etc.) that can be used to detect changes in the mental state of a patient that are indicative of entrance of a certain psychotic state. Additionally or alternatively, processing of visual data (e.g., images, video) of the patient can be used to aspects of the facial expressions, body language, and/or mood of a patient, in order generate feature vectors, incorporating facial expression- and/or body language-related parameters (e.g., eyebrow position, pupil dilation, expressions indicative of positive mood, expressions indicative of negative mood, stance, speed of movement, etc.) that can be used to detect changes in the mental state of a patient that are indicative of entrance of a certain state of psychosis.)
Madan does not expressly disclose recognizing, by the one or more processors, the user from image data and voice data of the user being acquired by plural sensors of the health care apparatus;  including recommending one or more of health care information selected from a group of information on diet, skincare, makeup, clothing, exercise, and posture suitable for the recognized user and determined based on personal information of the recognized user and external information using a result of the determining the respective change; determining, by the one or more processors, whether to start a diagnosis process for the recognized user in response to a diagnosis being requested by the recognized user; estimating, by the one or more processors, a period required for regeneration associated with the abnormality to a normal condition;  providing the estimated period to the user; wherein, in response to the diagnosis being not requested by the recognized user, the method includes automatically acquiring, by the one or more processors, the image data and voice data of the user, and updating, by the one or more processors, the history information by adding the image data and the voice data of the user without performing the diagnosis process.
LaLonde discloses recognizing, by the one or more processors, the user from image data and voice data of the user being acquired by plural sensors of the health care apparatus (abstract and para. 30, 31, 57, & 47 of LaLonde; the camera of the device 116 can be used to confirm the patient's identity using facial recognition software or other biometric data); and including recommending one or more of health care information selected from a group of information on diet, skincare, makeup, clothing, exercise, and posture suitable for the recognized user and determined based on personal information of the recognized user and external information using a result of the determining the respective change (Figures 4 & 5 and para. 43 of LaLonde; note a quantification of a change 508 of one or more aspects of the patient's audio/video data and the clinician may utilize the patient interface device to provide a diet for the patient to follow closely to attempt to slow or reverse the weight gain. The output may cause an alert to be sent to a patient care system. In the example report of FIG. 5, recommendations 512 are provided to the clinician to provide daily monitoring and diet guidelines.).  
Parkinson discloses determining, by the one or more processors, whether to start a diagnosis process for the recognized user in response to a diagnosis being requested by the recognized user; wherein, in response to the diagnosis being not requested by the recognized user, the method includes automatically acquiring, by the one or more processors, the image data and voice data of the user, and updating, by the one or more processors, the history information by adding the image data and the voice data of the user without performing the diagnosis process (para. 32-35, 53, and 64-66 of Parkinson; note the graphical user interface 200 may include one or more text boxes for entering a message 208, one or more options for entering an image 206, or one or more options for attaching a video or voice recording (not illustrated). In various embodiments, the healthcare request 202 may invite a physician to provide a response to the healthcare request 202, such as a recommendation, a diagnosis, or a series of structured questions configured to solicit targeted details from the patient. The process may include generating a healthcare request at a patient device, the healthcare request being associated with a healthcare case and including a request for a medical diagnosis. As illustrated in FIG. 9, in certain examples, generating the healthcare request may include generating a message (e.g., text) within a graphical user interface at the patient device, and/or attaching one or more images, voice recordings, and/or video recordings to the healthcare request (act 904 and act 906). The healthcare provision service stores and makes available patient history data including previous healthcare requests, responses, and healthcare modules. In the illustrated example of FIG. 6, each data entry (e.g., healthcare request, response, or healthcare module) 600 is indexed based on a healthcare case ID, a timestamp, a type of entry (e.g., healthcare request or response), and if that entry has an associated healthcare module.).
Pereira discloses estimating, by the one or more processors, a period required for regeneration associated with the abnormality to a normal condition and providing the estimated period to a user (para. 6, 20, 24, 108 of Pereira; A regression model may be trained to make an individualized prediction of recovery that relies on the output of the classification model at the beginning and end of a collection period, as well as the imaging data collected for the subject.)
Before the effective filing date of the claimed invention, it would have been obvious to a person or ordinary skill in the art to combine the aforementioned features of LaLonde, Parkinson, and Pereira within Madan.  The motivation for doing so would have been to assist clinicians with evaluation of patients (abstract of LaLonde), to provide efficient, convenient, and simplified healthcare and related service (para. 3 of Parkinson) and to make an individualized prediction of recovery (para. 20 of Pereira).
(B) Referring to claim 2, Madan discloses wherein the determining whether to start the diagnosis process for the user comprises: photographing the image data of the user and collecting the voice data of the user, by the plural sensors of the health care apparatus, to determine the respective change in the image data and the voice data with reference to previous image data  and previous voice data, respectively, previously accumulated  in the history information; and determining whether the respective change in the image data or the voice data is small compared to the previous image data or the previous voice data, and wherein the method further comprises: performing the diagnosis process, when the change is determined to be larger than a predetermined threshold; and updating the history information by adding the image data and the voice data of the user, the diagnosis result, and the reference information or information of the corresponding action, when the change is determined to be smaller than the predetermined threshold (para. 40, 46, 50, 55, and Figures 1-4 & 6 of Madan).  
(C) Referring to claim 3, Madan discloses wherein the providing the reference information to the user or performing the corresponding action depending on the diagnosis result comprises: acquiring conversational information for a conversation between the user and the health care apparatus by the health care apparatus; loading the underlying medical condition information of the user and the history information for the user from the storage unit of the health care apparatus; and informing the estimated regeneration period to the user when no abnormality is found in the diagnosis process, and making an appointment, by the health care apparatus, with a clinic when the abnormality is detected during the diagnosis process. (Figures 1, 2, 5B, & 5C and para. 13, 14, 28, 40, & 62 of Madan).  
(D) Referring to claim 4, Madan discloses wherein the providing the reference information to the user or performing the corresponding action depending on the diagnosis result comprises: acquiring the image data and the voice data of the user, and acquiring conversational information for a conversation between the user and the health care apparatus by the health care apparatus; loading underlying medical condition information of the user, the history information for the user, the personal information of the user, and the external information from the storage unit of the health care apparatus; determining, by the health care apparatus, a current condition of the user by comparing the image data and the voice data of the user with previous image data and previous voice data  previously accumulated in the history information, respectively, and comparing the conversational information with the underlying medical condition information, the personal information, and the external information (Figures 1, 2, 5B, & 5C and para. 13, 14, 23, 28, 40, 62, & 67 of Madan).  
(E) Claim 5 differs from claim 1 by reciting “A health care apparatus comprising: a memory for storing history information for a user and instructions; an audio sensor configured to acquire voice information of the user; a camera configured to capture image information of the user; and a processor executing the instructions stored in the memory, the instructions when executed by the processor causing the processor to….” (see para. 32, 72, 40, 16, and Figures 1 & 6 of Madan).
	The remainder of claim 5 repeats substantially similar limitations as claim 1, and is rejected for the same reasons given above.
(F) Referring to claim 6, Madan discloses wherein the instructions when executed by the processor causes the processor to: acquire the image information of the user through the camera and acquire the voice information of the user, and acquire conversational information for a conversation between the user and the health care apparatus through the audio sensor to determine the respective change in the image information and the voice information with reference to previous image information or previous voice information, respectively, accumulated in the history information; determine whether the respective change in the image information or the voice information is small compared to the previous image information or the previous voice information; perform the diagnosis process when the respective change is determined to be larger than a predetermined threshold; and update the history information by adding the image information and the voice information of the user, the diagnosis result, and the reference information or information of the corresponding action, when the respective change is determined to be smaller than the predetermined threshold. (para. 40, 50, and Figures 1-4 & 6 of Madan).  
(G) Referring to claim 7, Madan discloses wherein the instructions when executed by the processor causes the processor to: 5Serial No. 16/658,567Docket No. 017129.0006 acquire the voice information of the user, and acquire conversational information for a conversation between the user and the health care apparatus through the audio sensor; load the underlying medical condition information of the user and the history information for the user from the memory; and inform the estimated regeneration period to the user when no abnormality is found in the diagnosis process and make an appointment with a clinic when an abnormality is detected during the diagnosis process. (Figures 1, 2, 5B, & 5C and para. 13, 14, 28, 40, & 62 of Madan).  
(H) Referring to claim 8, Madan discloses wherein the instructions when executed by the processor causes the processor to: acquire the image information of the user through the camera, the voice information, and conversational information for a conversation between the user and the health care apparatus through the audio sensor; load underlying medical condition information of the user, the history information for the user, the personal information of the user, and the external information from the memory; and determine a current condition of the user by comparing the image information and the voice information of the user with previous image information and previous voice information existing in the history information, respectively, and comparing the conversational information with the underlying medical condition information, the personal information, and the external information. (Figures 1, 2, 5B, 5C, & 6 and para. 13, 14, 23, 28, 40, 62, & 67 of Madan).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's additional arguments filed 3/22/22 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 3/22/22.
(1) Applicant argues that the 35 U.SC. 101 rejection should be withdrawn.

(A) As per the first argument, see modified 101 rejection above.  Applicant refers to outdated 101 guidance in the arguments. Please see the 2019 Revised Patent Subject Matter Eligibility Guidance.  The limitations constitute “a mental process” because recognizing a user, determining whether to start a diagnosis process for the user, determining a change by comparing information, determining whether there is an abnormality, estimating a period required for regeneration, and providing information/recommendation,  amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  Regarding the additional limitations directed to loading information from a storage unit, acquiring image data and voice data, and updating the history information, all of which the Examiner submits merely add insignificant extra-solution activity to the abstract idea or are claimed in a merely generic manner (e.g., at a high level of generality), the Examiner further submits that such steps are not unconventional as they merely consist of Electronic recordkeeping and Storing and retrieving information in memory.  See MPEP 2106.05(d)(II).  Furthermore, the argument that the claims provide an improvement to technology are not persuasive because improving the accuracy of diagnosis and recommending information are not technical improvements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686